For Release Jan. 24, 2008 Contacts: Media: Tracy Kilgore 5:00 p.m. Eastern Time 423-224-0498 / tjkilgore@eastman.com Investors: Greg Riddle 212-835-1620 / griddle@eastman.com Eastman Announces Fourth-Quarter and Full-Year 2007 Results KINGSPORT, Tenn., Jan. 24, 2008 – Eastman Chemical Company (NYSE:EMN) today announced earnings of $1.21 per diluted share for fourth quarter 2007 versus earnings of $1.12 per diluted share for fourth quarter 2006. Earnings per diluted share from continuing operations were $1.25 for fourth quarter 2007 compared with $1.26 for fourth quarter 2006.Results from discontinued operations were a loss of $0.04 per diluted share for fourth quarter 2007 compared with a loss of $0.14 per diluted share for fourth quarter 2006.For additional information about discontinued operations, see the "Discontinued Operations" section of this news release.Excluding the items described below for both periods, fourth-quarter 2007 earnings from continuing operations were $1.27 per diluted share, while fourth-quarter 2006 earnings from continuing operations were $1.14 per diluted share.For reconciliations to reported company and segment earnings, see Tables 3, 5, and 6 in the accompanying fourth-quarter and full-year 2007 financial tables. Included in the earnings from continuing operations before taxes for fourth quarter 2007 were accelerated depreciation costs of $12 million and reductions to previously recognized asset impairments and restructuring charges resulting in a gain of $4 million.Fourth-quarter 2006 earnings from continuing operations before taxes included accelerated depreciation costs of $10 million, asset impairments and restructuring charges of $78 million, and other operating income of $68 million. “Performance in the fourth quarter was solid, completing another strong year for the company," said Brian Ferguson, chairman and CEO. "Our last three years of earnings per share combined, excluding restructuring related items, is the best three year period of earnings in our history.This is due to the impact of the strategic actions we have taken to improve results combined with the hard work of Eastman employees around the world to innovate, to serve our customers, and to safely and reliably operate our facilities.” (In millions, except per share amounts) 4Q2007 4Q2006 FY2007 FY2006 Sales Revenue $ 1,737 $ 1,594 $ 6,830 $ 6,779 Earnings per diluted share from continuing operations $ 1.25 $ 1.26 $ 3.84 $ 5.12 Earnings per diluted share from continuing operations $ (0.04) $ (0.14) $ (0.26) $ (0.21) Net earnings per diluted share $ 1.21 $ 1.12 $ 3.58 $ 4.94 Earnings per diluted share from continuing operations excluding accelerated depreciation costs, asset impairmentsand restructuring charges and other operating income* $ 1.27 $ 1.14 $ 5.06 $ 5.21 Net cash provided by operating activities $ 321 $ 376 $ 732 $ 609 *For reconciliations to reported company and segment earnings, see Tables 3, 5 and 6 in the accompanying fourth-quarter and full-year 2007 financial tables. Sales revenue for fourth quarter 2007 was $1.7 billion, a 9 percent increase over fourth quarter 2006.Fourth-quarter 2007 and fourth-quarter 2006 sales revenue included contract ethylene sales resulting from the fourth-quarter 2006 divestiture of the polyethylene business and sales from PET manufacturing facilities and related businesses in Mexico and Argentina divested in the fourth quarter 2007.Fourth-quarter 2006 sales revenue also included sales from divested product lines.Excluding these items for both periods, sales revenue increased 19 percent due to increased sales volume, higher selling prices in response to higher raw material and energy costs, and revenue from the licensing of acetyl technology.For reconciliations to reported company and segment sales revenue, see Tables 4 and 5 in the accompanying fourth-quarter and year-end 2007 financial tables. Operating earnings in fourth quarter 2007 were $144 million compared with operating earnings in fourth quarter 2006 of $120 million. Excluding accelerated depreciation costs and reductions to previously recognized asset impairments and restructuring charges, fourth quarter operating earnings were $152 million.Fourth-quarter 2006 operating earnings, excluding accelerated depreciation costs, asset impairments and restructuring charges, and other operating income were $140 million.The increase in operating earnings was due to higher selling prices offsetting higher raw material and energy costs, earnings from licensing of acetyl technology, and lower general administrative costs.The company's fourth-quarter 2007 raw material and energy costs increased by greater than $100 million compared with fourth quarter 2006. Segment Results 4Q 2007 versus 4Q 2006 Coatings, Adhesives, Specialty Polymers and Inks– Sales revenue increased by 6 percent due to higher selling prices in response to higher raw material and energy costs, a favorable shift in product mix, and favorable foreign currency exchange rates.Operating earnings declined due to higher raw material and energy costs which were partially offset by higher selling prices, a favorable shift in product mix, and favorable foreign currency exchange rates. Fibers– Sales revenue increased by 25 percent due to higher sales volume and higher selling prices.The higher sales volume was attributed to customer buying patterns for acetate tow product lines in the Asia Pacific region and the impact of favorable market conditions attributed to competitor outages.The higher selling prices were mainly the result of efforts to offset higher raw material and energy costs, particularly for wood pulp.Fourth-quarter 2007 operating earnings increased due to higher sales volume and higher selling prices. Performance Chemicals and Intermediates– Sales revenue increased by 34 percent due primarily to higher sales volume, which was significantly impacted by contract ethylene sales resulting from the divestiture of the polyethylene business in fourth quarter 2006.Excluding contract ethylene sales and divested product lines, PCI's sales revenue increased by 26 percent due to higher selling prices in response to higher raw material and energy costs, acetyl technology licensing revenue, and higher sales volume. Operating earnings, excluding asset impairments and restructuring charges and other operating charges in fourth quarter 2006 and accelerated depreciation costs in both periods, increased to $62 million in fourth quarter 2007 compared with $42 million in fourth quarter 2006.Fourth-quarter 2007 operating earnings included $22 million of earnings from the licensing of acetyl technology for the production of acetic acid to the Chang Chun Petrochemical Company in Taiwan.In addition, higher raw material and energy costs were offset by higher selling prices. Performance Polymers– Sales revenue declined by 17 percent due primarily to the divestiture of both the polyethylene business in fourth quarter 2006 and the PET polymers manufacturing facilities and related businesses in Mexico and Argentina in fourth quarter 2007. Sales revenue from U.S. PET manufacturing sites increased by 39 percent due to higher sales volume in North America.The higher sales volume was the result of increased operating rates of the company's South Carolina PET facility based on IntegRex™ technology.Operating results for U.S. PET manufacturing sites in fourth quarter 2007 included accelerated depreciation costs of $9 million.Operating results in fourth quarter 2006 included accelerated depreciation costs of $7 million and asset impairments and restructuring charges of $46 million. Excluding those items, operating results for U.S. PET manufacturing sites were a loss of $15 million in fourth-quarter 2007 compared with a loss of $9 million in fourth quarter 2006.Operating results declined as higher sales volume from the company's South Carolina PET facility based on IntegRex™ technology was more than offset by continued high raw material and energy costs and costs associated with the transformation of the PET business.For more information, see tables 4 and 5 in the accompanying fourth-quarter and full-year 2007 financial tables which include results from divested PET manufacturing facilities in Latin America. Specialty Plastics– Sales revenue increased by 2 percent primarily due to a favorable shift in product mix, favorable foreign currency exchange rates, and higher selling prices, which were partially offset by lower sales volume. Sales volume declined as higher volumes in copolyester products were more than offset by a decline in demand for polyester products used in photographic and optical films. Fourth-quarter 2006 operating results included asset impairments and restructuring charges of $16 million and accelerated depreciation costs of $1 million. Excluding those items, operating earnings increased in fourth quarter 2007 compared with the year ago period as higher selling prices, favorable foreign currency exchange rates, and a favorable shift in product mix more than offset higher raw material and energy costs. Corporate FY 2007 versus FY 2006 For full-year 2007, Eastman reported earnings of $3.58 per diluted share compared with full-year 2006 earnings of $4.91 per diluted share.Earnings per diluted share from continuing operations were $3.84 for full-year 2007 compared with $5.12 for full-year 2006.Results from discontinued operations were a loss of $0.26 per diluted share for full-year 2007 compared with a loss of $0.21 per diluted share for full-year 2006.For additional information about discontinued operations, see the "Discontinued Operations" section of this news release.Excluding the items described below for both periods, full-year 2007 earnings from continuing operations were $5.06 per diluted share, while full-year 2006 earnings from continuing operations were $5.21 per diluted share.For reconciliations to reported company and segment earnings, see Tables 3, 5, and 6 in the accompanying fourth-quarter and full-year 2007 financial tables. Included in the earnings from continuing operations before taxes for full-year 2007 were accelerated depreciation costs of $49 million and asset impairments and restructuring charges of $112 million. Full-year 2006 earnings from continuing operations before taxes included accelerated depreciation costs of $10 million, asset impairments and restructuring charges of $101 million, and other operating income of $68 million. Eastman's full-year 2007 sales revenue was $6.8 billion, a 1 percent year-over-year increase.Full-year 2007 and full-year 2006 sales revenue included contract ethylene sales resulting from the fourth quarter 2006 divestiture of the polyethylene business and sales from PET manufacturing facilities and related businesses in Mexico and Argentina divested in fourth quarter 2007.Full-year 2006 sales revenue also included sales from divested product lines.Excluding these items from both periods, sales revenue increased 11 percent. The increase in sales revenue was due to increased sales volume and higher selling prices in response to higher raw material and energy costs.For reconciliations to reported company and segment sales revenue, see Tables 4 and 5 in the accompanying fourth-quarter and year-end 2007 financial tables. Operating earnings for full-year 2007 were $504 million compared with operating earnings for full-year 2006 of $654 million.Excluding accelerated depreciation costs and asset impairments and restructuring charges, full-year 2007 operating earnings were $665 million.Full-year 2006 operating earnings, excluding accelerated depreciation costs, asset impairments and restructuring charges, and other operating income, were $697 million.The decline in operating earnings was primarily due to operating losses in the Performance Polymers segment.In 2007, raw material and energy costs increased by approximately $250 million compared to the prior year. Segment Results FY 2007 versus FY 2006 Coatings, Adhesives, Specialty Polymers and Inks– Sales revenue increased by 2 percent due to higher selling prices in response to higher raw material and energy costs, a favorable shift in product mix, and favorable foreign currency exchange rates, which were partially offset by lower sales volume.The lower sales volume was primarily attributed to the divestiture of the company's Epolene product lines in fourth quarter 2006 and slightly lower sales volume for coatings product lines in North America.Operating earnings, excluding asset impairments and restructuring charges in fourth quarter 2006, declined slightly, particularly for coatings product lines, as increased raw material and energy costs were partially offset by higher selling prices, a favorable shift in product mix, and favorable foreign currency exchange rates. Fibers– Sales revenue increased by 10 percent due to higher selling prices and higher sales volume.The higher selling prices were mainly the result of efforts to offset higher raw material and energy costs, particularly for wood pulp.The increased sales volume was attributed to continued industry market growth in acetate tow product lines and competitor outages.Full-year 2007 operating earnings increased to $238 million, which were the highest ever for the Fibers segment.This compares with $226 million for full- year 2006.The increased operating earnings were due to higher selling prices and increased sales volume. Performance Chemicals and Intermediates– Sales revenue increased 26 percent due primarily to higher sales volume, which was significantly impacted by contract ethylene sales resulting from the divestiture of the polyethylene business in fourth quarter 2006.Excluding contract ethylene sales and divested product lines, PCI's sales revenue increased by 17 percent due to higher sales volume and higher selling prices.Operating earnings, excluding accelerated depreciation costs and reductions to previously recognized asset impairments and restructuring charges, increased to $238 million, which were PCI's best earnings, excluding restructuring related items, in 10 years.This compares with $161 million in 2006, excluding accelerated depreciation, asset impairments and restructuring charges, and other operating charges.The higher sales revenue and operating earnings were attributed to strong demand, particularly for olefin-based products and acetyl chemicals in Asia Pacific and the United States, and earnings from the licensing of acetyl technology for the production of acetic acid to the Chang Chun Petrochemical Company in Taiwan. Performance Polymers– Sales revenue declined by 28 percent primarily due to the divestiture of both the polyethylene business in 2006 and the PET polymers manufacturing facilities and related businesses in Mexico and Argentina in fourth quarter 2007.Sales revenue from U.S. PET manufacturing sites increased by 12 percent due to higher sales volume in North America.The higher sales volume was the result of increased operating rates of the company's South Carolina PET facility based on IntegRex™ technology.For 2007, operating results for U.S. PET manufacturing sites included accelerated depreciation costs of $29 million and reductions to previously recognized asset impairments and restructuring charges resulting in a gain of $2 million.Full-year 2006 operating earnings included accelerated depreciation costs of $7 million and asset impairments and restructuring charges of $46 million.Excluding those items, operating results for U.S. PET manufacturing sites were a loss of $53 million in 2007 compared with a loss of $3 million in 2006. Operating results declined as higher sales volume from the company's low-cost South Carolina PET facility based on IntegRex ™ technology was more than offset by continued high raw material and energy costs and costs associated with the transformation of the PET business.For more information see tables 4 and 5 in the accompanying fourth-quarter and full-year 2007 financial tables which include results from divested PET manufacturing facilities in Latin America. Specialty Plastics– Sales revenue increased by 6 percent due to higher selling prices in response to higher raw material and energy costs. Sales volume increased slightly as higher volumes in copolyester products more than offset a decline in demand for polyester products used in photographic and optical films.2007 operating earnings included asset impairments and restructuring charges of $1 million and accelerated depreciation costs of $1 million, and 2006 operating earnings included asset impairments and restructuring charges of $16 million and accelerated depreciation costs of $1 million. Excluding those items, operating earnings increased in 2007 compared with 2006 as higher selling prices and favorable foreign currency exchange rates more than offset increased raw material and energy costs. Discontinued Operations In fourth quarter 2007, the company entered into definitive agreements to sell its PET polymers and PTA manufacturing facilities in the Netherlands and the PET polymers manufacturing facility in the United Kingdom and related businesses.During second quarter 2007, the company sold its PET polymers manufacturing facility in Spain. Because the company is exiting the PET business in the European region, results from sales of PET products manufactured at the Spain, the Netherlands, and United Kingdom sites are presented as discontinued operations and are therefore not included in results from continuing operations under generally accepted accounting principles. Cash Flow Eastman generated $732 million in cash from operations in 2007 due primarily to strong net earnings and a reduction in working capital of $89 million. During the year, the company repurchased shares in the amount of $382 million at an average price of $64 per share and contributed $100 million to the U.S. defined benefit pension plan. Net debt for the company, defined as total borrowings less cash and cash equivalents, increased by $66 million during the year and totaled $719 million at year end. Outlook Commenting on the outlook for first quarter and full-year 2008, Ferguson said:"The two most significant headwinds we will face during the year are the uncertain prospects for the U.S. and global economies and the volatility of raw materials and energy costs.However, we will continue to benefit from the actions we have taken over the last several years to improve our profitability.As a result, we expect first-quarter 2008 earnings per share to be above first-quarter 2007 earnings per share of $1.19, excluding gains and charges in both periods related to strategic decisions.In addition, we expect full-year 2008 earnings per share to be similar to 2007 earnings per share of $5.06, excluding gains and charges in both periods related to strategic decisions." Eastman will host a conference call with industry analysts on January 25 at 8:00 a.m. Eastern Time. To listen to the live webcast of the conference call, go to www.investors.eastman.com, Presentations. To listen via telephone, the dial-in number is (913) 981-5591, passcode number 2224171. A web replay will be available at www.investors.eastman.com, Presentations. A telephone replay will be available continuously from 11:00 a.m. Eastern Time, January 25, to 12:00 a.m. Eastern Time, February 1, 2008, at 888-203-1112, passcode number 2224171. Eastman manufactures and markets chemicals, fibers and plastics worldwide. It provides key differentiated coatings, adhesives and specialty plastics products; is a major supplier of cellulose acetate fibers; and produces PET polymers for packaging. As a Responsible Care® company, Eastman is committed to achieving the highest standards of health, safety, environmental and security performance. Founded in 1920 and headquartered in Kingsport, Tenn., Eastman is a FORTUNE 500 company with 2007 sales of $6.8 billion and approximately 11,000 employees. For more information about Eastman and its products, visit www.eastman.com. ## Forward Looking Statements:This news release includes forward-looking statements concerning current expectations for future economic and business conditions; raw material and energy costs; costs of and improved financial performance from strategic decisions and actions; and earnings for first quarter and full-year 2008. Such expectations are based upon certain preliminary information, internal estimates, and management assumptions, expectations, and plans, and are subject to a number of risks and uncertainties inherent in projecting future conditions, events, and results. Actual results could differ materially from expectations expressed in the forward-looking statements if one or more of the underlying assumptions or expectations prove to be inaccurate or are unrealized. Important factors that could cause actual results to differ materially from such expectations are and will be detailed in the company's filings with the Securities and Exchange Commission, including the Form 10-Q filed for the third quarter 2007 and the Form 10-K to be filed for 2007, available on the Eastman web site at www.eastman.com in the Investors, SEC filings section. EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT FINANCIAL INFORMATION - FOURTH QUARTER AND FULL YEAR 2007 January 24, 2008 For use in the Eastman Chemical Company Conference Call at 8:00 AM (EDT), January 25, 2008. Table of Contents Item Page TABLE 1 Statements of Earnings 1 TABLE 2A Segment Sales Information 2 TABLE 2B Sales Revenue Change 2 TABLE 2C Sales by Region 3 TABLE 2D Percentage Growth in Sales Volume by Region 3 TABLE 3 Operating Earnings (Loss), Accelerated Depreciation, Asset Impairments and Restructuring Charges (Gains) and Other Operating (Income) Charges 4 TABLE 4 Eastman Chemical Company Detail of Sales Revenue 5 TABLE 5 Performance Polymers Segment Detail of Sales Revenue, Operating Earnings (Loss), Accelerated Depreciation, Asset Impairments and Restructuring Charges (Gains) and Other Operating (Income) Charges 6 TABLE 6 Operating Earnings, Earnings, and Earnings Per Share From Continuing Operations Reconciliation 8 TABLE 7 Statements of Cash Flows 10 TABLE 8 Selected Balance Sheet Items 11 During 2007, the company took strategic actions in its Performance Polymers segment for its underperforming polyethylene terephthalate ("PET") manufacturing facilities outside the United States. During second quarter 2007, the company sold its PET manufacturing facility in Spain.In fourth quarter 2007, the company entered into definitive agreements to sell its PET polymers and purified terephthalic acid ("PTA") production facilities in the Netherlands and the United Kingdom and the related assets and businesses.Because the company is exiting the PET business in the European region, results from sales of PET products manufactured at the Spain, the Netherlands, and United Kingdom facilities are presented as discontinued operations and are therefore not included in results from continuing operations for the company or the Performance Polymers segment under generally accepted accounting principles. EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 1 TABLE 1 – STATEMENTS OF EARNINGS Fourth Quarter Twelve Months (Dollars in millions, except per share amounts) 2007 2006 2007 2006 Sales $ 1,737 $ 1,594 $ 6,830 $ 6,779 Cost of sales 1,447 1,309 5,638 5,514 Gross profit 290 285 1,192 1,265 Selling, general and administrative expenses 110 117 420 423 Research and development expenses 40 38 156 155 Asset impairments and restructuring charges (gains), net (4) 78 112 101 Other operating income, net (68) (68) Operating earnings 144 120 504 654 Interest expense, net 15 17 62 77 Other income, net (10) (14) (28) (17) Earnings from continuing operations before income taxes 139 117 470 594 Provision for income taxes from continuing operations 38 10 149 167 Earnings from continuing operations $ 101 $ 107 $ 321 $ 427 Loss from discontinued operations, net of tax (3) (12) (10) (18) Loss from disposal of discontinued operations, net of tax (11) Net earnings $ 98 $ 95 $ 300 $ 409 Basic earnings per share Earnings from continuing operations $ 1.26 $ 1.28 $ 3.89 $ 5.20 Loss from discontinued operations (0.04) (0.14) (0.26) (0.22) Basic earnings per share $ 1.22 $ 1.14 $ 3.63 $ 4.98 Diluted earnings per share Earnings from continuing operations $ 1.25 $ 1.26 $ 3.84 $ 5.12 Loss from discontinued operations (0.04) (0.14) (0.26) (0.21) Diluted earnings per share $ 1.21 $ 1.12 $ 3.58 $ 4.91 Shares (in millions) outstanding at end of period 79.8 83.6 79.8 83.6 Shares (in millions) used for earnings per share calculation Basic 80.5 83.0 82.8 82.1 Diluted 81.5 84.3 83.9 83.2 EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 2 TABLE 2A - SEGMENT SALES INFORMATION Fourth Quarter Twelve Months (Dollars in millions) 2007 2006 2007 2006 Sales by Segment Coatings, Adhesives, Specialty Polymers, and Inks $ 362 $ 343 $ 1,451 $ 1,421 Fibers 268 214 999 910 Performance Chemicals and Intermediates 536 399 2,095 1,659 Performance Polymers 343 416 1,413 1,971 Specialty Plastics 228 222 872 818 Total Sales by Segment 1,737 1,594 6,830 6,779 Other Total Eastman Chemical Company $ 1,737 $ 1,594 $ 6,830 $ 6,779 TABLE 2B – SALES REVENUE CHANGE Fourth Quarter 2007 Compared to Fourth Quarter 2006 Change in Sales Revenue Due To Revenue % Change Volume Effect Price Effect Product Mix Effect Exchange Rate Effect Coatings, Adhesives, Specialty Polymers, andInks (1) 6 % % 2 % 2 % 2 % Fibers 25 % 18 % 6 % % 1 % Performance Chemicals and Intermediates(1)(2) 34 % 16 % 13 % 4 % 1 % Performance Polymers (1)(3) (17) % (19) % 1 % 1 % % Specialty Plastics 2 % (3) % 1 % 2 % 2 % Total Eastman Chemical Company 9 % 1 % 5 % 2 % 1 % Twelve Months 2007 Compared to Twelve Months 2006 Change in Sales Revenue Due To Revenue % Change Volume Effect Price Effect Product Mix Effect Exchange Rate Effect Coatings, Adhesives, Specialty Polymers, andInks (1) 2 % (5) % 3 % 2 % 2 % Fibers 10 % 3 % 6 % 1 % % Performance Chemicals and Intermediates (1)(2) 26 % 24 % 4 % (3) % 1 % Performance Polymers (1)(3) (28) % (28) % Specialty Plastics 6 % 1 % 3 % 1 % 1 % Total Eastman Chemical Company 1 % (3) % 3 % % 1 % (1)Included in 2006 sales revenue are revenues from sales of products of the divested Batesville, Arkansas manufacturing facility and related assets in the Performance Chemicals and Intermediates ("PCI") segment and of the divested polyethylene ("PE") and Epolene polymer businesses and related assets of the Performance Polymers and Coatings, Adhesives, Specialty Polymers, and Inks ("CASPI") segments. (2)Included in 2007 sales revenue are contract ethylene sales resulting from the divestiture of the PE business.Refer to Table 4 for more information. (3)Included in 2007 and 2006 sales revenue are revenue from PET manufacturing facilities and related businesses in Mexico and Argentina divested in fourth quarter 2007.Refer to Tables 4 and 5 for more information. EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 3 TABLE 2C – SALES BY REGION Fourth Quarter Twelve Months (Dollars in millions) 2007 2006 2007 2006 Sales by Region United States and Canada (1)(2) $ 990 $ 945 $ 4,043 $ 4,221 Europe, Middle East, and Africa (1) 238 208 932 816 Asia Pacific 321 239 1,103 941 Latin America (1)(3) 188 202 752 801 $ 1,737 $ 1,594 $ 6,830 $ 6,779 (1)Included in 2006 sales revenue are revenues from sales of products of the divested Batesville, Arkansas manufacturing facility and related assets in the PCI segment and of the divested PE and Epolene polymer businesses and related assets of the Performance Polymers and CASPI segments. (2)Included in 2007 and 2006 sales revenue are contract ethylene sales resulting from the divestiture of the PE business.Refer to Table 4 for more information. (3)Included in 2007 and 2006 sales revenue are revenues from PET manufacturing facilities and related businesses in Mexico and Argentina divested in fourth quarter 2007.Refer to Tables 4 and 5 for more information. TABLE 2D – PERCENTAGE GROWTH IN SALES VOLUME BY REGION Fourth Quarter Twelve Months Regional sales volume growth United States and Canada (1)(2) 2 % (1) % Europe, Middle East, and Africa (1) 1 % 4 % Asia Pacific 9 % 2 % Latin America (1)(3) (10) % (8) % (1)Included in 2006 sales revenue are revenues from sales of products of the divested Batesville, Arkansas manufacturing facility and related assets in the PCI segment and of the divested PE and Epolene polymer businesses and related assets of the Performance Polymers and CASPI segments. (2)Included in 2007 and 2006 sales revenue are contract ethylene sales resulting from the divestiture of the PE business.Refer to Table 4 for more information. (3)Included in 2007 and 2006 sales revenue are revenues from PET manufacturing facilities and related businesses in Mexico and Argentina divested in fourth quarter 2007.Refer to Tables 4 and 5 for more information. EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 4 TABLE 3 - OPERATING EARNINGS (LOSS), ACCELERATED DEPRECIATION, ASSET IMPAIRMENTS AND RESTRUCTURING CHARGES (GAINS) AND OTHER OPERATING (INCOME) CHARGES Fourth Quarter Twelve Months (Dollars in millions) 2007 2006 2007 2006 Operating Earnings by Segment and Certain Items Coatings, Adhesives, Specialty Polymers, and Inks Operating earnings $ 45 $ 53 $ 235 $ 229 Asset impairments and restructuring charges (gains) 5 (1) 13 Operating earnings excluding items 45 58 234 242 Fibers Operating earnings 62 44 238 226 Asset impairments and restructuring charges 2 2 Operating earnings excluding items 62 46 238 228 Performance Chemicals and Intermediates Operating earnings 59 24 220 132 Accelerated depreciation included in costs ofgoods sold 3 2 19 2 Asset impairments and restructuring charges (gains) 9 (1) 20 Other operating charges 7 7 Operating earnings excluding items 62 42 238 161 Performance Polymers Operating earnings (loss) (26) 15 (207) 68 Accelerated depreciation included in costs of goods sold 9 7 29 7 Asset impairments and restructuring charges (gains) (2) 46 113 46 Other operating income (75) (75) Operating earnings (loss) excluding items (19) (7) (65) 46 Specialty Plastics Operating earnings (loss) 16 (4) 65 46 Accelerated depreciation included in costs of goods sold 1 1 1 Asset impairments and restructuring charges 16 1 16 Operating earnings excluding items 16 13 67 63 Total Operating Earnings by Segment and Items Total operating earnings 156 132 551 701 Total accelerated depreciation included in costs of goods sold 12 10 49 10 Total asset impairments and restructuring charges (gains) ( 2) 78 112 97 Total other operating income, net (68) (68) Total operating earnings excluding items 166 152 712 740 Other (1) Operating loss (12) (12) (47) (47) Asset impairments and restructuring charges (gains) (2) 4 Operating loss excluding items (14) (12) (47) (43) Total Eastman Chemical Company Total operating earnings $ 144 $ 120 $ 504 $ 654 Total accelerated depreciation included in costs of goods sold 12 10 49 10 Total asset impairments and restructuring charges (gains) ( 4) 78 112 101 Total other operating income, net (68) (68) Total operating earnings excluding items $ 152 $ 140 $ 665 $ 697 (1)Revenues and expenses not identifiable to an operating segment are not included in segment operating results and are shown as "other" operating losses . EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 5 TABLE 4 – EASTMAN CHEMICAL COMPANY DETAIL OF SALES REVENUE First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2007 2007 2007 2007 2007 Sales Revenue $ 1,637 $ 1,764 $ 1,692 $ 1,737 $ 6,830 Less: Performance Chemicals and Intermediates – contract ethylene sales (1) 70 74 84 86 314 Performance Polymers – PET sales from Mexico and Argentina manufacturing facilities(2) 125 110 90 88 413 Sales revenue excluding listed items $ 1,442 $ 1,580 $ 1,518 $ 1,563 $ 6,103 First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2006 2006 2006 2006 2006 Sales Revenue $ 1,655 $ 1,751 $ 1,779 $ 1,594 $ 6,779 Less:Coatings, Adhesives, Specialty Polymers and Inks – divested product lines (3) 18 17 18 12 65 Performance Chemicals and Intermediates – divested product lines (3) 30 29 38 14 111 Performance Chemicals and Intermediates – contract ethylene sales (1) 27 27 Performance Polymers – divested product lines (3) 180 168 169 118 635 Performance Polymers – PET sales from Mexico and Argentina manufacturing facilities (2) 95 112 119 114 440 Sales revenue – excluding listed items $ 1,332 $ 1,425 $ 1,435 $ 1,309 $ 5,501 (1) Included in 2007 and 2006 sales revenue are contract ethylene sales under the transition supply agreement related to the divestiture of the polyethylene businesses. (2) Included in 2007 and 2006 sales revenue are revenues from PET manufacturing facilities and related businesses in Mexico and Argentina divested in fourth quarter 2007.These sales are not considered discontinued operations due to the Performance Polymer segment's continuing involvement in the region and raw material sales to the divested facilities. (3) Included in 2006 sales revenue are revenues from sales of products of the divested product lines of the company's Batesville, Arkansas manufacturing facility and related assets in the PCI segment and of the divested PE and Epolene polymer businesses and related assets of the Performance Polymers and CASPI segments. EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 6 TABLE 5 – PERFORMANCE POLYMERS SEGMENT DETAIL OF SALES REVENUE, OPERATING EARNINGS (LOSS), ACCELERATED DEPRECIATION, ASSET IMPAIRMENTS AND RESTRUCTURING CHARGES (GAINS) AND OTHER OPERATING (INCOME) CHARGES First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2007 2007 2007 2007 2007 Sales revenue –PET product lines (1) $ 348 $ 382 $ 340 $ 343 $ 1,413 Less:sales from Mexico and Argentina PET manufacturing facilities (2) 125 110 90 88 413 Sales revenue – U.S. PET manufacturing facilities $ 223 $ 272 $ 250 $ 255 $ 1,000 Operating loss - PET product lines (1)(4) $ (32) $ (21) $ (128) $ (26) $ (207) Less:operating loss from sales from Mexico and Argentina PET manufacturing facilities (2) (3) (4) (121) (2) (127) Operating loss – U.S. PET manufacturing facilities (4) $ (32) $ (17) $ (7) $ (24) $ (80) Operating loss excluding items - PET product lines (1)(4) (5) $ (25) $ (14) $ (7) $ (19) $ (65) Less:operating loss excluding itemsfrom sales from Mexico and Argentina PET manufacturing facilities (2) (3) (6) (4) (4) (4) (12) Operating loss excluding items –U.S. PET manufacturing facilities (4)(7) $ (25) $ (10) $ (3) $ (15) $ (53) (1) During 2007, the Performance Polymers segment consisted primarily of the company's PET product lines, and also included various polymer intermediate derivatives.The PE product lines were divested in 2006. (2)Included in 2007 and 2006 sales revenue are revenues from PET manufacturing facilities and related businesses in Mexico and Argentina divested in fourth quarter 2007.These sales are not presented as from discontinued operations due to the Performance Polymers segment's continuing involvement in the region and raw material sales to the divested facilities. (3) Includes allocated costs consistent with the company’s historical practices, some of which may remain and could be reallocated to the remainder of the segment and other segments. (4) Includes allocated costs not included in the discontinued operations, some of which may remain and could be reallocated to the remainder of the segment and other segments. (5) Items are accelerated depreciation costs, asset impairments and restructuring charges (gains), and other operating income.Asset impairments and restructuring charges (gains) were $1 million, $114 million and $(2) million in second, third and fourth quarters 2007, respectively.Accelerated depreciation costs were $7 million, $6 million, $7 million and $9 million, first, second, third and fourth quarters 2007, respectively. (6) Items are asset impairments and restructuring charges (gains) relating to the Mexico and Argentina PET manufacturing facilities, and were $117 million and $(2) million in third and fourth quarters 2007, respectively. (7) Items are accelerated depreciation costs and asset impairments and restructuring charges (gains), related to U.S. PET manufacturing sites.Asset impairment and restructuring charges (gains) were $1 million and $(3) million in second and third quarters 2007, respectively.Accelerated depreciation costs were $7 million, $6 million, $7 million and $9 million, first, second, third and fourth quarters 2007, respectively. [Table 5 continued next page] EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 7 TABLE 5 – PERFORMANCE POLYMERS SEGMENT DETAIL OF SALES REVENUE, OPERATING EARNINGS (LOSS), ACCELERATED DEPRECIATION, ASSET IMPAIRMENTS AND RESTRUCTURING CHARGES (GAINS) AND OTHER OPERATING (INCOME) CHARGES (continued) First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2006 2006 2006 2006 2006 Sales revenue $ 497 $ 518 $ 540 $ 416 $ 1,971 Less:divested PE product lines (1) 180 168 169 118 635 Less:sales from Mexico and Argentina PET manufacturing facilities (2) 95 112 119 114 440 Sales revenue – U.S. PET manufacturing facilities $ 222 $ 238 $ 252 $ 184 $ 896 Operating earnings (4) $ 21 $ 14 $ 18 $ 15 $ 68 Less:divested PE product lines (1)(3) 23 15 15 83 136 Less:operating loss from sales from Mexico and Argentina PET manufacturing facilities (2)(3) (1) (3) (2) (6) (12) Operating earnings (loss) – U.S. PET manufacturing facilities (4) $ (1) $ 2 $ 5 $ (62) $ (56) Operating earnings (loss) excluding items (4) (5) $ 21 $ 14 $ 18 $ (7) $ 46 Less:divested PE product lines excluding items (1)(3)(6) 23 15 15 8 61 Less:operating lossfrom sales from Mexico and Argentina PET manufacturing facilities (2)(3) (1) (3) (2) (6) (12) Operating earnings (loss) excluding items–U.S. PET manufacturing facilities (4)(7) $ (1) $ 2 $ 5 $ (9) $ (3) (1) PE product lines of the polyethylene businesses and related assets located at the Longview, Texas site which were sold in fourth quarter 2006. (2)Included in 2007 and 2006 sales revenue are revenues from PET manufacturing facilities and related businesses in Mexico and Argentina divested in fourth quarter 2007.These sales are not presented as from discontinued operations due to the Performance Polymers segment's continuing involvement in the region and raw material sales to the divested facilities. (3) Includes allocated costs consistent with the company’s historical practices, some of which may remain and could be reallocated to the remainder of the segment and other segments. (4) Includes allocated costs not included in the discontinued operations, some of which may remain and could be reallocated to the remainder of the segment and other segments. (5) Items are accelerated depreciation costs, asset impairments and restructuring charges (gains) and other operating income.Asset impairments and restructuring charges were $46 million, accelerated depreciation costs were $7 million and operating income was $75 million for fourth quarter 2006. (6) Items are other operating income from the sale of the PE businesses and related assets located at the Longview, Texas site which were sold in fourth quarter 2006, and which were $75 million in fourth quarter 2006. (7) Items are accelerated depreciation costs and asset impairments and restructuring charges (gains) related to U.S. PET manufacturing sites.Asset impairments and restructuring charges were $46 million and accelerated depreciation costs were $7 million for fourth quarter 2006. EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 8 TABLE 6 –OPERATING EARNINGS, EARNINGS, AND EARNINGS PER SHARE FROM CONTINUING OPERATIONS RECONCILIATION EARNINGS PER DILUTED SHARE FROM CONTINUING OPERATIONS EXCLUDING CERTAIN ITEMS Fourth Quarter2007 Earnings from Continuing Operations (Dollars in millions) Operating Earnings Before Tax After Tax Per Diluted Share As reported $ 144 $ 139 $ 101 $ 1.25 Certain Items: Accelerated depreciation included in costs of goods sold 12 12 8 0.10 Asset impairments and restructuring charges (gains) (4) (4) (6) (0.08) Excluding certain items $ 152 $ 147 $ 103 $ 1.27 Fourth Quarter2006 Earnings from Continuing Operations (Dollars in millions) Operating Earnings Before Tax After Tax Per Diluted Share As reported $ 120 $ 117 $ 107 $ 1.26 Certain Items: Accelerated depreciation included in costs ofgoods sold 10 10 6 0.07 Asset impairments and restructuring charges (gains) 78 78 52 0.62 Other operating income (68) (68) (68) (0.81) Excluding certain items $ 140 $ 137 $ 97 $ 1.14 [Table 6 continued next page] EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 9 TABLE 6 – OPERATING EARNINGS, EARNINGS, AND EARNINGS PER SHARE FROM CONTINUING OPERATIONS RECONCILIATION (continued) EARNINGS PER DILUTED SHARE FROM CONTINUING OPERATIONS EXCLUDING CERTAIN ITEMS Twelve Months2007 Earnings from Continuing Operations (Dollars in millions) Operating Earnings Before Tax After Tax Per Diluted Share As reported $ 504 $ 470 $ 321 $ 3.84 Certain Items: Accelerated depreciation included in costs of goods sold 49 49 31 0.37 Asset impairments and restructuring charges (gains) 112 112 71 0.85 Excluding certain items $ 665 $ 631 $ 423 $ 5.06 Twelve Months2006 Earnings from Continuing Operations (Dollars in millions) Operating Earnings Before Tax After Tax Per Diluted Share As reported $ 654 $ 594 $ 427 $ 5.12 Certain Items: Accelerated depreciation included in costs of goods sold 10 10 6 0.07 Asset impairments and restructuring charges (gains) 101 101 69 0.84 Other operating income (68) (68) (68) (0.82) Excluding certain items $ 697 $ 637 $ 434 $ 5.21 EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 10 TABLE 7 – STATEMENTS OF CASH FLOWS Twelve Months (Dollars in millions) 2007 2006 Cash flows from operating activities Net earnings $ 300 $ 409 Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation and amortization 327 308 Gain on sale of assets (8) (74) Asset impairments 138 62 Provision (benefits) for deferred income taxes (9) 7 Changes in operating assets and liabilities: (Increase) decrease in receivables (28) (82) (Increase) decrease in inventories 66 (99) Increase (decrease) in trade payables 48 53 Increase (decrease) in liabilities for employee benefits and incentive pay (55) (44) Other items, net (47) 69 Net cash provided by operating activities 732 609 Cash flows from investing activities Additions to properties and equipment (518) (389) Proceeds from sale of assets and investments 202 322 Investments in joint ventures (40) Additions to capitalized software (11) (16) Other items, net 32 (11) Net cash (used in) investing activities (335) (94) Cash flows from financing activities Net increase (decrease) in commercial paper, credit facility and other borrowings (22) (50) Dividends paid to stockholders (147) (144) Treasury stock purchases (382) Proceeds from stock option exercises and other items 103 93 Net cash provided by (used in) financing activities (448) (101) Effect of exchange rate changes on cash and cash equivalents 1 Net change in cash and cash equivalents (51) 415 Cash and cash equivalents at beginning of period 939 524 Cash and cash equivalents at end of period $ 888 $ 939 EASTMAN CHEMICAL COMPANY – EMN January 24, 2008 5:00 PM EDT Page 11 TABLE 8 – SELECTED BALANCE SHEET ITEMS December 31, December 31, (Dollars in millions) 2007 2006 Current Assets $ 2,273 $ 2,422 Net Properties 3,082 3,069 Other Assets 640 682 Total Assets $ 5,995 $ 6,173 Payables and Other Current Liabilities $ 1,030 $ 1,056 Borrowings 1,607 1,592 Other Liabilities 1,264 1,496 Stockholders’ Equity 2,094 2,029 Total Liabilities and Stockholders’ Equity $ 5,995 $ 6,173
